 
TERMINATION OF SERVICES AND DEVELOPMENT AGREEMENT
 
This TERMINATION OF SERVICES AND DEVELOPMENT AGREEMENT (“Termination Agreement”)
is entered into this 30th day of April, 2012, by and between NTS MORTGAGE INCOME
FUND, a Delaware corporation (the “Fund”) and RESIDENTIAL MANAGEMENT COMPANY, a
Kentucky corporation (“Residential”).
 
RECITALS:
 
A.          Effective as of January 1, 2009, Fund and Residential entered into
that certain Services and Development Agreement, as amended by that certain
First Amendment to Services and Development Agreement dated as of December 31,
2009,  that Second Amendment to Services and Development Agreement dated as of
March 31, 2010,  that Third Amendment to Services and Development Agreement
dated as of June 30, 2010, that Fourth Amendment to Services and Development
Agreement dated as of September 30, 2010, that Fifth Amendment to Services and
Development Agreement dated as of December 31, 2010, that Sixth Amendment to
Services and Development Agreement dated as of March 31, 2011, that Seventh
Amendment to Services and Development Agreement dated as of June 30, 2011, that
Eighth Amendment to Services and Development Agreement dated as of September 30,
2011, that Ninth Amendment to Services and Development Agreement dated as of
December 31, 2011, and that Tenth Amendment to Services and Development
Agreement dated as of April 25, 2012 (collectively, the “Agreement”), which
provided that Residential would manage, develop and operate the Fund’s real
properties as set forth in the Agreement;
 
B.          The Term of the Agreement has been extended until June 30, 2012;
 
C.          The Fund has determined to liquidate and dissolve pursuant to an
Amended Plan of Dissolution and Complete Liquidation duly adopted by the
directors and stockholders of the Fund (the “Plan”).
 
D.          In connection with the Plan, the Fund desires to terminate the
Agreement effective as of the date hereof.
 
E.          Residential agrees to terminate the Agreement and is willing to
enter into this Termination Agreement to reflect such termination.
 
NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by all parties, the parties hereto agree as follows:
 
1.          Recitals.  The above recitals are hereby incorporated herein as if
fully re-written.
 
2.          Defined Terms.  All capitalized terms used herein shall have the
same meaning as in the Agreement unless otherwise defined herein.
 
3.          Termination of Services and Development Agreement.  The Fund and
Residential hereby agree pursuant to Section 2.2 of the Agreement that the
Agreement shall terminate Effective
 

 
 
 

April 30, 2012 (the “Effective Date”). Residential shall have no duty to provide
services to the Fund from and after the Effective Date.  Likewise, from and
after the Effective Date, the Fund shall have no continuing obligation to pay
Residential any compensation, fees or other amounts under the Agreement, other
than any outstanding advances, deferrals, fees and expense reimbursement
obligations.
 
4.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and all such counterparts together shall
constitute one and the same Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
FUND:
     
NTS MORTGAGE INCOME FUND, a
Delaware corporation
         
By:
  /s/ Brian F. Lavin  
Name:
  Brian F. Lavin  
Title:
  President      
RESIDENTIAL:
     
RESIDENTIAL MANAGEMENT
COMPANY, a Kentucky corporation
         
By:
  /s/ Gregory A. Wells  
Name:
  Gregory A. Wells  
Title:
  Executive Vice President        


 
2
 